Ludeling, C. J.
Two appeals have been taken'in this case, one for an order homologating the report of experts and the other from an order directing a partition to be made in kind, and referring the parties to a notary to complete the partition. A motion has been made in this court to dismiss these appeals, on tho ground, among others, that tho orders appealed from arc interlocutory only, and do not work an irreparable injury. 'Whatever may be done by the notary will *pnly amount to a projet for a partition, which will not bind any one until the same shall have been presented to the court for final homologation; and from that judgment of the court, homologating the partition, any one interested can appeal.
This court said in the case of Gay vs. Marionneaux et al. that, “ according to said article all orders and rulings of courts rendered on all con-testations ponding the operation of tho partition before the notary are interlocutory, and any party feeling aggrieved has his remedy, and may bo relieved when the partition is presented for final homologation, and it is from the judgment thus rendered that an appeal would lie, subjecting the whole proceedings and all interlocutory orders to revision of this court.” 20 An. 358; C. C. 1270, 1290, 1297, 1298, 1299; 1 Rob. 415; C. P. 1028,1029,1030; C. C. 1304.
■ The evil effects of a contrary practice were shown in the case of Babin vs. Nolan.
It is therefore ordered that the appeals be dismissed with costs.